EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Madden on 1/5/2021.

Claim 13, line 6 is amended as follows:  “cardiology device is insertable, wherein [[the]] a proximal portion of the elongate tube”.

Claim 13, line 8 is amended as follows:  “along [[the]] a longitudinal axis, and accessible from a longitudinal side defined transverse to”.

Claim 13, line 10 is amended as follows:  “lumen while the proximal portion remains within [[the]] a lumen of the guide catheter;”.

Claim 19, line 2 is amended as follows:  “balloon in [[the]] an inflated configuration and releasing a bioactive layer, which is coated on an outer”.

Claim 19, line 3 is amended as follows:  “surface of the balloon, into [[the]] an inner surface of the coronary artery.”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/30/2020 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 2, 13 and 17, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the inflatable tube is coiled in a helical manner around a central axis into a series of windings, as recited in claim 2; the proximal portion of the elongate tube member comprises structure defining a proximal side opening extending for a distance along the longitudinal axis, and accessible from a longitudinal side defined transverse to the longitudinal axis, to receive the interventional cardiology device into the coaxial lumen while the proximal portion remains within the lumen of the guide catheter, as recited in claim 13; or the 
The closest relevant art is: U.S. Publication No. 2002/0165598 to Wahr et al. which discloses a guide extension catheter (sheath assembly 100, Fig.1 A) for use with a predefined length guide catheter (guiding catheter 160, Fig. 5A), the guide extension catheter (sheath assembly 100) comprising: an elongate tube member (multilumen tube 138) having a circular cross-section (shown in Fig.1B) with an outer diameter sized to be insertable through a cross-sectional inner diameter of the guide catheter (guiding catheter 160) (paragraph 74 and see Fig. 5A) and defining a coaxial lumen having a cross-sectionai inner diameter through which an interventional cardiology device (stent delivery system 193) is insertable (see Fig. 6E) (paragraph 97); a push member (defined by proximal shaft portion 110, intermediate shaft portion 120 and stiffness transition member 135) that is rigid enough to advance the elongate tube member (multilumen tube 138) through the guide catheter (guiding catheter 160), the push member (defined by proximal shaft portion 110, intermediate shaft portion 120 and stiffness transition member 135) being proximal of and operably connected to the elongate tube member (multilumen tube 138), the push member (defined by proximal shaft portion 110, intermediate shaft portion 120 and stiffness transition member 135) having a maxima! cross-sectional dimension at a proximal portion (proximal end of proximal shaft portion 110, which is situated in hub 105) that is smaller than the outer diameter of the elongate tube member (multilumen tube 138) (see Fig. 1A) and having a length that when combined with a length of the elongate tube member forms a device length is longer than the guide catheter (guiding catheter 160) (Fig. 5A), such that when at least a distal portion of the elongate tube member (multilumen tube 138) is extended distally of a distal end of the guide catheter (guiding catheter 160) (Fig. 5A), at least a portion of the proximal portion of the push member (at least a portion of proximal shaft portion 110) extends proximally through a hemostatic valve (touhy borst valve 184; paragraph 92) in common with the interventional cardiology device (stent delivery system 193, see paragraph 97); and a balloon (balloons 134, 136) radially surrounding a portion of the elongate tube member (multiiumen tube 138), the balloon (balloons 134, 136) comprising an inflatable tube (each of balloons 134, 136 is an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783